Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 6-7, the applicant asserts that “Applicant respectfully asserts that none of the cited references teaches a UL grant-free 
The rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20140314031) in view of BABAEI et al. (the provisional app. 62422284 filed on 11/15/2016 and claimed priority by US 20180139734 herein as BABAEI).

Regarding claims 7, 14, KIM et al. (US 20140314031) teaches a terminal comprising: 
a receiver that receives configuration of parameter sets semi-statically configured by higher layer signaling (par. 149, 152, an eNB may pre-designate a plurality of parameter sets for the UE by higher layer (e.g. RRC) signaling and cause the UE to select one or some of the parameter sets so as to be used for UL transmission, which the parameter set is semi-static mode); and 
a processor that activates at least one of the parameter set for uplink (UL) grant-free transmission based on first downlink control information, DCI, transmitted on a Physical Downlink Control Channel, PDCCH (par. 149, 152, If multiple parameter sets are configured by higher layer signaling, the UE may be configured to use a parameter set linked to specific DCI upon detecting the specific DCI; par. 150, “the eNB may imply that pre-reserved resources and parameters are used by transmitting DCI format X and inform the UE which resource and parameter should be used among the reserved resources and parameters…Upon detecting DCI format X, the UE may recognize that the pre-reserved resources and parameters can be used and which resource and parameter should be used for UL transmission”, there is no required for UL grant since the resource for uplink is pre reserved, which would indicating the UL transmission is UL grant-free transmission), and
a transmitter that performs the UL grant-free transmission (par. 149, 152, UL transmission using the parameter set; par. 150, “the eNB may imply that pre-reserved resources and parameters are used by transmitting DCI format X and inform the UE which resource and parameter should be used among the reserved resources and parameters…Upon detecting DCI format X, the UE may recognize that the pre-reserved resources and parameters can be used and which resource and parameter should be used for UL transmission”, there is no required for UL grant since the resource for uplink is pre reserved, which would indicating the UL transmission is UL grant-free transmission),
wherein when receiving the first DCI, the transmitter transmits for confirmation (par. 94, 119, UE transmits ACK/NACK associated with corresponding DCI to the eNB), and
wherein when the parameter sets are activated, the processor activates a specified parameter set based on second DCI including information that specifies and activates one of the parameter sets (par. 149, 152).
However, KIM does not teach wherein the transmitter transmits a Medium Access Control Control Element (MAC CE) for confirmation; the processor deactivates a specified parameter set.

(page 13, generating SPS confirmation MAC Control Element and transmitting SPS confirmation MAC Control Element in response to SPS release; page 18, “UE may consider the received DCI information accordingly as a valid semi-persistent activation or release”; sending SPS confirmation MAC Control Element in response to receiving DCI information); the processor deactivates a specified parameter set (page 7, “the DCI employing SPS RNTI and triggering an SPS may include the index of the SPS that is triggered (initialized) or released”; page 21, 22, 23, “An eNB may configure multiple SPS configurations for a given UE… SPS configuration specific MCS (e.g. MCS as a part of the RRC SPS-configuration) and/or SPS-configuration-specific periodicity may be configured. Some of the SPS configuration parameters may be the same across multiple SPS and some other SPS configuration parameters may be different across SPS configurations. The eNB may dynamically trigger/release the different SPS-configurations employing (E)PDCCH DCIs; eNB trigger or release one of SPS configuration or set of parameters (MCS, periodicity) in multiple SPS configurations or multiple parameter sets in the UE through DCI, which the DCI release for the SPS configuration would be second the first DCI for trigger the SPS configuration).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have been to enable reliable signaling by using acknowledgement to trigger or release the parameter set to dynamically adjust the configurations.

Regarding claim 8, KIM does not teach the terminal according to claim 7, wherein the processor deactivates the specified parameter set based on the second DCI having a same format as the first DCI.
	But, BABAEI in a similar or same field of endeavor teaches wherein the processor deactivates the specified parameter set based on the second DCI having a same format as the first DCI (page 7, “the DCI employing SPS RNTI and triggering an SPS may include the index of the SPS that is triggered (initialized) or released”; page 21, 22, 23, “An eNB may configure multiple SPS configurations for a given UE… SPS configuration specific MCS (e.g. MCS as a part of the RRC SPS-configuration) and/or SPS-configuration-specific periodicity may be configured. Some of the SPS configuration parameters may be the same across multiple SPS and some other SPS configuration parameters may be different across SPS configurations. The eNB may dynamically trigger/release the different SPS-configurations employing (E)PDCCH DCIs; eNB trigger or release one of SPS configuration or set of parameters (MCS, periodicity) in multiple SPS configurations or multiple parameter sets in the UE through DCI, which the DCI release for the SPS configuration would be second the first DCI for trigger the SPS configuration).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BABAE in the system of KIM to trigger or release the parameter set with confirmation. 
The motivation would have been to enable reliable signaling by using acknowledgement to trigger or release the parameter set to dynamically adjust the configurations.

Regarding claim 9, KIM teaches the terminal according to claim 7, wherein the transmitter perform the UL grant-free transmission (par. 149, 150, 152, there is no required for UL grant since the resource for uplink is pre reserved, which would indicating the UL transmission is UL grant-free transmission).
However, KIM does not teach wherein when a buffer is empty, the transmitter does not perform the UL transmission.
But, BABAEI in a similar or same field of endeavor teaches wherein when a buffer is empty, the transmitter does not perform the UL transmission (page 5, “if skipUplinkTxSPS is configured, the UE may skip UL transmissions for a configured uplink grant if no data is available for transmission in the UE buffer”; page 7, 12).

The motivation would have been to prevent transmission and waste bandwidth when buffer is empty.

Regarding claim 10, KIM teaches the terminal according to claim 8, wherein the transmitter perform the UL grant-free transmission (par. 149, 150, 152, there is no required for UL grant since the resource for uplink is pre reserved, which would indicating the UL transmission is UL grant-free transmission).
However, KIM does not teach wherein when a buffer is empty, the transmitter does not perform the UL transmission.
But, BABAEI in a similar or same field of endeavor teaches wherein when a buffer is empty, the transmitter does not perform the UL transmission (page 5, “if skipUplinkTxSPS is configured, the UE may skip UL transmissions for a configured uplink grant if no data is available for transmission in the UE buffer”; page 7, 12).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BABAEI in the system of KIM to not transmit when the buffer is empty. 
The motivation would have been to prevent transmission and waste bandwidth when buffer is empty.


Regarding claim 11, KIM does not teach the terminal according to claim 7, wherein the processor deactivates all of the parameter sets based on the second DCI.
But, BABAEI in a similar or same field of endeavor teaches wherein the processor deactivates all of the parameter sets based on the second DCI (page 21, 22, 23, releasing the SPS configuration, which the DCI release for the SPS configuration would be second the first DCI for trigger the SPS configuration; using the DCI release to each of SPS configuration to release all the SPS configurations or parameter sets).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BABAE in the system of KIM to trigger or release the parameter set with confirmation. 
The motivation would have been to enable reliable signaling by using acknowledgement to trigger or release the parameter set to dynamically adjust the configurations.

Regarding claim 12, KIM does not teach the terminal according to claim 8, wherein the processor deactivates all of the parameter sets based on the second DCI.
But, BABAEI in a similar or same field of endeavor teaches wherein the processor deactivates all of the parameter sets based on the second DCI (page 21, 22, 23, releasing the SPS configuration, which the DCI release for the SPS configuration would be second the first DCI for trigger the SPS configuration; using the DCI release to each of SPS configuration to release all the SPS configurations or parameter sets).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BABAE in the system of KIM to trigger or release the parameter set with confirmation. 
The motivation would have been to enable reliable signaling by using acknowledgement to trigger or release the parameter set to dynamically adjust the configurations.

Regarding claim 13, KIM does not teach the terminal according to claim 9, wherein the processor deactivates all of the parameter sets based on the second DCI.
But, BABAEI in a similar or same field of endeavor teaches wherein the processor deactivates all of the parameter sets based on the second DCI (page 21, 22, 23, releasing the SPS configuration, which the DCI release for the SPS configuration would be second the first DCI for trigger the SPS configuration; using the DCI release to each of SPS configuration to release all the SPS configurations or parameter sets).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BABAE in the system of KIM to trigger or release the parameter set with confirmation. 



Regarding claim 15, KIM teaches a base station comprising: 
a transmitter that transmits configuration of parameter sets semi-statically configured by higher layer signaling to a terminal (par. 149, 152, an eNB may pre-designate a plurality of parameter sets for the UE by higher layer (e.g. RRC) signaling and cause the UE to select one or some of the parameter sets so as to be used for UL transmission, which the paremter set is semi-static mode), and transmits first downlink control information, DCI, for activating at least one of the parameter sets for uplink (UL) grant-free transmission on a Physical Downlink Control Channel, PDCCH, to the terminal (par. 149, 152, If multiple parameter sets are configured by higher layer signaling, the UE may be configured to use a parameter set linked to specific DCI upon detecting the specific DCI; par. 150, “the eNB may imply that pre-reserved resources and parameters are used by transmitting DCI format X and inform the UE which resource and parameter should be used among the reserved resources and parameters…Upon detecting DCI format X, the UE may recognize that the pre-reserved resources and parameters can be used and which resource and parameter should be used for UL transmission”, there is no required for UL grant since the resource for uplink is pre reserved, which would indicating the UL transmission is UL grant-free transmission); and 
a receiver that receives the UL grant-free transmission from the terminal (par. 149, 152, UL transmission using the parameter set; par. 150, “the eNB may imply that pre-reserved resources and parameters are used by transmitting DCI format X and inform the UE which resource and parameter should be used among the reserved resources and parameters…Upon detecting DCI format X, the UE may recognize that the pre-reserved resources and parameters can be used and which resource and parameter should be used for UL transmission”, there is no required for UL grant since the resource for uplink is pre reserved, which would indicating the UL transmission is UL grant-free transmission), 
wherein when transmitting the first DCI, the receiver receives for confirmation (par. 94, 119, UE transmits ACK/NACK associated with corresponding DCI to the eNB), 
wherein when the parameter sets are activated in the terminal, the transmitter transmits second DCI including information that specifies and activates one of the parameter sets (par. 149, 152).
However, KIM does not teach wherein the receiver receives a Medium Access Control Control Element, MAC CE, for confirmation; the processor deactivates a specified parameter set.
But, BABAEI in a similar or same field of endeavor teaches wherein the receiver receives a Medium Access Control Control Element, MAC CE, for confirmation (page 13, generating SPS confirmation MAC Control Element and transmitting SPS confirmation MAC Control Element in response to SPS release; page 18, “UE may consider the received DCI information accordingly as a valid semi-persistent activation or release”; sending SPS confirmation MAC Control Element in response to receiving DCI information); the processor deactivates a specified parameter set (page 7, “the DCI employing SPS RNTI and triggering an SPS may include the index of the SPS that is triggered (initialized) or released”; page 21, 22, 23, “An eNB may configure multiple SPS configurations for a given UE… SPS configuration specific MCS (e.g. MCS as a part of the RRC SPS-configuration) and/or SPS-configuration-specific periodicity may be configured. Some of the SPS configuration parameters may be the same across multiple SPS and some other SPS configuration parameters may be different across SPS configurations. The eNB may dynamically trigger/release the different SPS-configurations employing (E)PDCCH DCIs; eNB trigger or release one of SPS configuration or set of parameters (MCS, periodicity) in multiple SPS configurations or multiple parameter sets in the UE through DCI, which the DCI release for the SPS configuration would be second the first DCI for trigger the SPS configuration).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BABAE in the system of KIM to trigger or release the parameter set with confirmation. 
The motivation would have been to enable reliable signaling by using acknowledgement to trigger or release the parameter set to dynamically adjust the configurations.


Regarding claim 16, KIM teaches a system comprising: 
a terminal (par. 149, 152, UE) that comprises: a first receiver that receives configuration of parameter sets semi-statically configured by higher layer signaling (par. 149, 152, an eNB may pre-designate a plurality of parameter sets for the UE by higher layer (e.g. RRC) signaling and cause the UE to select one or some of the parameter sets so as to be used for UL transmission, which the paremter set is semi-static mode); 
a processor that activates at least one of the parameter sets for uplink (UL) grant-free transmission based on first downlink control information, DCI, transmitted on a Physical Downlink Control Channel, PDCCH (par. 149, 152, If multiple parameter sets are configured by higher layer signaling, the UE may be configured to use a parameter set linked to specific DCI upon detecting the specific DCI; par. 150, “the eNB may imply that pre-reserved resources and parameters are used by transmitting DCI format X and inform the UE which resource and parameter should be used among the reserved resources and parameters…Upon detecting DCI format X, the UE may recognize that the pre-reserved resources and parameters can be used and which resource and parameter should be used for UL transmission”, there is no required for UL grant since the resource for uplink is pre reserved, which would indicating the UL transmission is UL grant-free transmission); and 
(par. 149, 152, If multiple parameter sets are configured by higher layer signaling, the UE may be configured to use a parameter set linked to specific DCI upon detecting the specific DCI; par. 150, “the eNB may imply that pre-reserved resources and parameters are used by transmitting DCI format X and inform the UE which resource and parameter should be used among the reserved resources and parameters…Upon detecting DCI format X, the UE may recognize that the pre-reserved resources and parameters can be used and which resource and parameter should be used for UL transmission”, there is no required for UL grant since the resource for uplink is pre reserved, which would indicating the UL transmission is UL grant-free transmission), 
wherein when receiving the first DCI, the transmitter transmits for confirmation (par. 94, 119, UE transmits ACK/NACK associated with corresponding DCI to the eNB), wherein when the parameter sets are activated, the processor activates a specified parameter set based on second DCI including information that specifies and activates one of the parameter sets (par. 149, 152);
a base station (par. 149, 152, an eNB)  that comprises: 
a second transmitter that transmits the configuration of the parameter sets semi- statically configured by the higher layer signaling to the terminal (par. 149, 152, an eNB may pre-designate a plurality of parameter sets for the UE by higher layer (e.g. RRC) signaling and cause the UE to select one or some of the parameter sets so as to be used for UL transmission, which the paremter set is semi-static mode), and 
(par. 149, 152, If multiple parameter sets are configured by higher layer signaling, the UE may be configured to use a parameter set linked to specific DCI upon detecting the specific DCI); and 
a second receiver that receives the UL grant-free transmission from the terminal (par. 149, 152, UL transmission using the parameter set; par. 150, “the eNB may imply that pre-reserved resources and parameters are used by transmitting DCI format X and inform the UE which resource and parameter should be used among the reserved resources and parameters…Upon detecting DCI format X, the UE may recognize that the pre-reserved resources and parameters can be used and which resource and parameter should be used for UL transmission”, there is no required for UL grant since the resource for uplink is pre reserved, which would indicating the UL transmission is UL grant-free transmission).
However, KIM does not teach wherein the transmitter transmits a Medium Access Control Control Element (MAC CE) for confirmation; the processor deactivates a specified parameter set.
But, BABAEI in a similar or same field of endeavor teaches wherein the transmitter transmits a Medium Access Control Control Element (MAC CE) for confirmation (page 13, generating SPS confirmation MAC Control Element and transmitting SPS confirmation MAC Control Element in response to SPS release; page 18, “UE may consider the received DCI information accordingly as a valid semi-persistent activation or release”; sending SPS confirmation MAC Control Element in response to receiving DCI information); the processor deactivates a (page 7, “the DCI employing SPS RNTI and triggering an SPS may include the index of the SPS that is triggered (initialized) or released”; page 21, 22, 23, “An eNB may configure multiple SPS configurations for a given UE… SPS configuration specific MCS (e.g. MCS as a part of the RRC SPS-configuration) and/or SPS-configuration-specific periodicity may be configured. Some of the SPS configuration parameters may be the same across multiple SPS and some other SPS configuration parameters may be different across SPS configurations. The eNB may dynamically trigger/release the different SPS-configurations employing (E)PDCCH DCIs; eNB trigger or release one of SPS configuration or set of parameters (MCS, periodicity) in multiple SPS configurations or multiple parameter sets in the UE through DCI, which the DCI release for the SPS configuration would be second the first DCI for trigger the SPS configuration).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BABAE in the system of KIM to trigger or release the parameter set with confirmation. 
The motivation would have been to enable reliable signaling by using acknowledgement to trigger or release the parameter set to dynamically adjust the configurations.

Conclusion


BABAEI et al. (the provisional app. 62422284 filed on 11/15/2016 and claimed priority by US 20180139734 herein as BABAEI) teaches releasing SPS configuration after timer expired (page 26).

CAO et al. (provisional app. 62435519 filed on 12/16/2016 and claimed priority by US 20180176945) teaches grant-free uplink transmission (par. 116).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/12/2022